Separate appeals by the plaintiffs from an order of the Supreme Court, entered in the New York county clerk’s office on July 3, 1940, granting motion by defendant Darcey Realty Co., Inc., to vacate an order of said court dated May 29, 1940, appointing a receiver of the premises described in the complaint, and to direct said receiver to pay over the rents collected from said premises to said defendant; and from an order of said court, entered in said clerk’s office on August 8, 1940, resettling on said defendant’s motion said order of July 3, 1940.
Appeal by the defendant Darcey Realty Co., Inc., from an order of the Supreme Court, entered in the New York county clerk’s office on October 1, 1940, settling the account of the receiver.
Order of August 8, 1940, reversed, without costs, and motion to resettle order of July 3, 1940, denied; and order of July 3, 1940, affirmed, without costs. Order of October 1, 1940, affirmed, with twenty dollars costs and disbursements to the respondents. No opinion.
*716Present — Martin, P. J., O’Malley, Untermyer, Dore and Callahan, JJ.; O’Malley, J., dissents in opinion.